MEMORANDUM **
Federal prisoner Dennis Dean Coleman appeals pro se the district court’s transfer order in his 28 U.S.C. § 2241 petition, challenging his 188-month sentence imposed after a guilty plea conviction for conspiracy to distribute more than 50 grams of cocaine base, in violation of 21 U.S.C. § 846, and for conspiracy to launder drug trafficking proceeds, in violation of 18 U.S.C. § 1956(h). We dismiss for lack of jurisdiction.
This court lacks jurisdiction to review the Central District of California’s decision to transfer Coleman’s § 2241 petition to the Eastern District of Virginia as a § 2255 petition because Coleman filed an untimely notice of appeal. See Fed. RApp. P. 4(a)(1)(B).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.